711 A.2d 85 (1998)
UNITED STATES PAROLE COMMISSION, Appellant,
v.
Matthew NOBLE, Appellee.
No. 96-SP-578.
District of Columbia Court of Appeals.
Argued En Banc March 9, 1998.
Decided April 23, 1998.
Elizabeth H. Danello, Assistant United States Attorney, with whom Eric H. Holder, Jr., United States Attorney at the time the brief was filed, and John R. Fisher, Thomas J. Tourish, Jr., and John M. Facciola, Assistant United States Attorneys, were on the brief, for appellant.
Beverly G. Dyer, Assistant Federal Public Defender, with whom A.J. Kramer, Federal Public Defender, was on the brief, for appellee.
Mary L. Wilson, Assistant Corporation Counsel, with whom Jo Anne Robinson, Interim Corporation Counsel, and Charles L. Reischel, Deputy Corporation Counsel, were on the brief, for amicus curiae the District of Columbia.
James Klein and David Reiser, Public Defender Service, filed a memorandum in support of the petition for rehearing en banc for amicus curiae the Public Defender Service for the District of Columbia.
Richard Eisenberg, Assistant Federal Public Defender, Western District of Oklahoma, Oklahoma City, OK, filed a petition for rehearing en banc on behalf of James F. Johnson as amicus curiae.
Before WAGNER, Chief Judge, TERRY, STEADMAN, SCHWELB, FARRELL, KING, RUIZ, and REID, Associate Judges, and PRYOR, Senior Judge.
PER CURIAM:
The United States Court of Appeals for the District of Columbia Circuit certified the following question to this court, pursuant to D.C.Code § 11-723 (1995):
Under District of Columbia law, ... did the United States Parole Commission properly interpret sections 24-206(a) and 24-431(a) of the District of Columbia Code in deciding that, after revocation of a person's parole, time that the person spent on parole before revocation cannot be credited against his sentence?
Noble v. United States Parole Comm'n, 317 U.S.App. D.C. 304, 305, 82 F.3d 1108, 1109 (1996). In an opinion released April 17, 1997, a majority of the panel hearing the case answered that question in the affirmative. United States Parole Comm'n v. Noble, 693 A.2d 1084 (D.C.1997). On November 19, 1997, we granted appellee's petition for rehearing en banc and vacated the April 17 opinion.
After rehearing en banc, a majority of the full court has voted to answer the certified question in the affirmative, and to adopt the *86 original majority opinion of April 17, 1997. It is, therefore,
ORDERED that the majority opinion of April 17, 1997 is hereby adopted by a majority of the full court. It is
FURTHER ORDERED that the majority opinion of that date is reinstated as the opinion of the en banc court. It is
FURTHER ORDERED that the certified question is answered in the affirmative.
The clerk shall certify this answer to the United States Court of Appeals for the District of Columbia Circuit.
So ordered.
SCHWELB, Associate Judge, dissenting:
For the reasons stated in my separate opinion in United States Parole Comm'n v. Noble, 693 A.2d 1084, 1106-17 (D.C.1997) (Noble I), I respectfully dissent.